Name: 94/765/EC: Commission Decision of 18 November 1994 approving 26 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  communications;  trade policy;  information and information processing;  information technology and data processing
 Date Published: 1994-11-29

 Avis juridique important|31994D076594/765/EC: Commission Decision of 18 November 1994 approving 26 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) Official Journal L 304 , 29/11/1994 P. 0041 - 0042 Finnish special edition: Chapter 2 Volume 13 P. 0063 Swedish special edition: Chapter 2 Volume 13 P. 0063 COMMISSION DECISION of 18 November 1994 approving 26 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (94/765/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 94/445/EC of 11 July 1994 on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (1), and in particular Article 5 thereof, Whereas the proposals form part of the annual work programme drawn up to implement the set of measures provided for in Article 1 of Decision 94/445/EC; Whereas, pursuant to Article 5 (1) (a) of the Council Decision (Edicom), the drawing up, quantifying and approving of this annual work programme have been the subject of a favourable opinion by the Committee on the Statistical Programme of the European Communities, established by Council Decision 89/382/EEC, Euratom (2); Whereas as part of the annual work programme, the Commission has issued 14 calls for tenders for the centralized measures, and has drawn up, jointly with the Member States, 12 proposals of aid to the national authorities of the Member States; Whereas the calls for tenders were issued pursuant to the procedures set out in informatics framework contract No 200; whereas the procedure of private treaty has been agreed with the CCAM for the proposals of aid to the national statistical authorities; Whereas the proposals received by the Commission in response to the calls for tenders have been evaluated by the Commission departments; whereas 14 proposals have been selected as meeting the objectives and work specifications set out in the work programme and in the calls for tenders; Whereas the Committee on Statistics relating to the trading of goods between Member States, established by Council Regulation (EEC) No 3330/91 (3), has expressed a favourable opinion; Whereas the Commission must take a decision regarding the approval of the proposals eligible for Community financing, HAS ADOPTED THIS DECISION: Article 1 The 26 proposals listed in Annex may receive Community financing up to the maximum amounts stated in that annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 November 1994. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 183, 19. 7. 1994, p. 42. (2) OJ No L 181, 23. 6. 1989, p. 47. (3) OJ No L 316, 16. 11. 1991, p. 1. ANNEX List of selected proposals "" ID="2">API Telecommunications"> ID="1">OS/94/76 Lot 1> ID="2">Statel - Administration tool> ID="3">94 800"> ID="1">OS/94/76 Lot 2> ID="2">Statel - Portage under windows> ID="3">76 980"> ID="2">Design and intergration of EDI messages"> ID="1">OS/94/78 Lot 1> ID="2">Gesmes trials> ID="3">135 170"> ID="1">OS/94/78 Lot 2> ID="2">Integration of EDI messages in Stadium> ID="3">86 070"> ID="1">OS/94/2 Lot 3> ID="2">Standardization of classification messages> ID="3">69 200"> ID="1">OS/94/48> ID="2">Design, integration and protection of EDI messages for collecting and processing intra- and extra-EC statistics> ID="3">76 000"> ID="1">OS/94/2 Lot 3> ID="2">Standardization of balance of payments messages> ID="3">79 200"> ID="1">OS/94/85> ID="2">Trials of balance of payments messages> ID="3">130 000"> ID="1">OS/94/86> ID="2">Compiling of classifications> ID="3">190 000"> ID="2">Improvements to data processing systems"> ID="1">OS/94/83> ID="2">Adapting and consolidating the CD-ROM on statistics on the trading of goods> ID="3">80 000"> ID="1">OS/94/81> ID="2">Adapting publications on statistics on intra- and extra-EC trade> ID="3">60 000"> ID="1">OS/94/> ID="2">Developing Version 3 of IDEP (machine-readable form for Intrastat declaration)> ID="3">90 000"> ID="2">User back-up and assistance"> ID="1">OS/94/> ID="2">Technical management and assistance to users in collecting and disseminating intra- and extra-EC statistics> ID="3">80 000"> ID="1">OS/94/65> ID="2">Computer administration and back-up, development of specific tools for statistics on trade> ID="3">60 000"> ID="2">Contributions to the national authorities responsible for statistics on the trading of goods"> ID="1">The United Kingdom Belgium Italy Germany Ireland Greece The Netherlands Spain France Luxembourg Denmark Portugal> ID="2">These contributions concern the following activities: - analyses and methodological studies, - the promotion and distribution of machine readable forms, - the development of data processing systems or machine-readable forms, - upgrading of equipment, in particular Disk/fax and the OCR system, - classifications - dissemination of data, - management and integration of data-processing systems> ID="3">400 000 459 000 400 000 620 000 280 000 350 000 640 000 380 000 550 000 280 000 318 000 283 000">